DETAILED ACTION

In response to Amendments/Arguments filed 10/20/2021.  Claims 1-6, 8, 10-17, and 20 are pending.  Claims 1, 10-12, 17, and 20 are amended.  Claims 7, 9, and 18-19 are cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20090135356) in view of Fujimura et al. (JP 2017083803) and Jeong et al. (Journal of the Korean Physical Society).
Ando discloses an anti-reflection film and compositions thereof.  Concerning claims 1, 4, 6, and 18-20, Ando discloses the antireflective film (FIG. 1; para. 0374-0460; Table 1) comprises as substrate (element 1), hard coat layer (element 2A), and an anti-reflection layer (element 3).  The anti-reflection layer comprises a low refractive index layer having a dynamic friction coefficient of 0.03 to 0.15 and is formed from a crosslinkable fluorinated compound, (meth)acryloyl-based resin, and hollow silica particles and has a haze of 1% and reflectance of 1.5% (para. 0166-0232 and 0388; Table 1). However, Ando is silent to the addition of the claimed nanodiamond particles and surface modification thereof.  Regarding claim 3, the surface roughness is 0.02 (Table 1).  With respect to claim 10, the hollow silica particles have a particle size of 40 to 50 nm, wherein the endpoint of 50 nm is explicitly disclosed (para. 0387).  
Fujimura discloses a light reflection prevention (i.e. antireflection) film comprising diamond nanoparticles.  The diamond nanoparticles have a D50 diameter of 0.02 to 2 microns (or 20 to 2000 nm) (para. 0031) that are dispersed in acrylic resin (para. 0041) and can be dispersed with silica particles (para. 0024).  The addition of diamond nanoparticles provides improved sharpness and external light reflection (para. 0006).  However, Fujimura is silent to the diamond nanoparticles having a silane coupling agent disposed on the particles.
Jeong discloses providing a silane coupling agent that is a 3-methacryloxypropyltrimethoxysilane to nanodiamond particles, in order to modify the surface of the particles, wherein the particles are subsequently disposed within an acrylic matrix (abstract; pp. 1049-1053).  The silane coupling agent has the chemical structure as claimed in claims 12-16.  The resulting surface-modified nanodiamond particles provide coatings improved mechanical properties and dispersion of the particles within the coating, resulting in improved optical properties (abstract; Section III).  Given that the amount of nanodiamond particles affects the resulting transmittance and also mechanical properties (FIGS. 2-7) and Ando discloses that the content of hollow silica affects the resulting refractive index (para. 0184), it would have been obvious to one of ordinary skill in the art to have the claimed ratio between the particles, in order to have the desired optical properties while also improving the mechanical properties.  As such, it would have been obvious to one of ordinary skill in the art to add the nanodiamond particles to the low refractive index layer, in order to improve the mechanical properties such as wear resistance and hardness.

Double Patenting
Claims 1-6, 8, 10-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 16/645184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antireflection film that has a hardcoat layer and an anti-reflection layer disposed on the hard coat layer.  The materials of the anti-reflection layer are disclosed in the independent and dependent claims of the ‘184 application as being the same as that of the instant claims.  While it is noted that the ‘184 claims are silent to the claimed coefficient of friction values, the materials are the same and the optical properties of haze and luminous reflectance are the same.  As such, those values would be intrinsic to the resulting structure of the ‘184 application.
Claims 1-6, 8, 10-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/961806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antireflection film that has a hardcoat layer and an anti-reflection layer disposed on the hard coat layer.  The materials of the anti-reflection layer are disclosed in the independent and dependent claims of the ‘809 application as being the same as that of the instant claims.  While it is noted that the ‘806 claims are silent to the claimed coefficient of friction values, the materials are the same and the optical properties of haze and luminous reflectance are the same.  As such, those values would be intrinsic to the resulting structure of the ‘806 application.


Response to Arguments
Applicant’s arguments, see p. 6, filed 10/20/2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous 112(a) rejection.

Applicant’s arguments, see p. 6, filed 10/20/2021, with respect to the 35 USC 102(a)(1) rejection under Ando have been fully considered and are persuasive.  The 102(a)(1) of the claims has been withdrawn.  However, it is noted that Ando is still applicable as a primary reference in a 103 rejection as set forth above.  To that end, Applicant asserts that a proper rationale has not been used to combine the references of Fujimura and Jeong with Ando.  Examiner respectfully disagrees and notes that the rationale to combine the references was found in Jeong which discloses the effect of adding nanodiamond particles to acrylic matrices.  The effect disclosed by Jeong is that nanodiamond particles increase the wear resistance of coatings.  Examiner notes that this is the same effect disclosed by Applicant, wherein this effect was known in the prior art prior to the effective filing date of the present application.  Examiner further notes that Applicant disagreeing with the combination is not tantamount to the combination being improper.  Indeed, Applicant has provided no specific teaching away or 

Applicant’s arguments, see p. 6, filed 10/20/2021, with respect to the 35 USC 103 rejection under Choi have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Applicant's arguments filed 10/20/2021 regarding the double patenting rejections have been fully considered but they are not persuasive.  Applicant asserts the present amendments overcome the previous rejections.  Examiner respectfully disagrees and notes that the above rejections are still maintained for the above reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783